11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                       JUDGMENT

In the matter of the Guardianship of          * From the 132nd District Court
Stacy James Browning,                           of Scurry County,
                                                Trial Court No. 26683

No. 11-20-00044-CV                            * February 28, 2022

                                              * Opinion by Williams, J.
                                                (Panel consists of: Bailey, C.J.,
                                                Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is no
error in the order below. Therefore, in accordance with this court’s opinion, the
order of the trial court is in all things affirmed. The costs incurred by reason of
this appeal are taxed against Creekside Rural Investments, Inc., Manor Ranches,
LTD., and Jay Dickens.